Citation Nr: 1733659	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in a November 2002 rating decision which continued a 10 percent rating for bilateral foot disability.

2.  Entitlement to an effective date earlier than March 5, 2009 for the assignment of a 20 percent rating each for right and left foot disabilities.  

3.  Entitlement to service connection for depression, to include as secondary to  service-connected right and left foot disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to November 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2015, the Board remanded the claims for further development.

The issue of entitlement to service connection for depression, to include as secondary to service-connected right and left foot disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not alleged an error of fact or law in the November 2002 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.

2.  A claim for an increased rating for service-connected right and left foot disabilities was received by the RO on March 5, 2009; no prior increased rating claim for the bilateral foot disabilities remained pending or unadjudicated at that time; and entitlement to an increased rating for right and left foot disabilities was not factually ascertainable within one year of the March 5, 2009, claim.




CONCLUSIONS OF LAW

1.  There was no CUE in the November 2002 rating decision that continued a 10 percent rating for bilateral foot disability.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016).

2.  The criteria for an effective date prior to March 5, 2009, for the grant of a 20 percent disability rating each for right and left foot disabilities have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran contends that he is entitled to an effective date earlier than March 5, 2009, for the award of an increased rating of 20 percent each for service-connected right and left foot disabilities, to include an allegation of CUE in a November 2002 rating decision.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  See 38 U.S.C.A. § 5110(a). 

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (o)(1). For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. §  3.400(o)(2).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable "increase" for this purpose is one to the next disability level" provided by law for the particular disability).

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

A June 1987 rating decision granted entitlement to service connection for bilateral foot disabilities (status post stress fractures of bilateral calcanei with history of plantar fasciitis) and assigned a combined rating of 10 percent, effective November 4, 1986.  

The next claim involving the service-connected bilateral foot disabilities was a claim for increased rating that was received in February 2002.  A November 2002 rating decision confirmed and continued the combined 10 percent rating for both feet.  The Veteran did not submit a notice of disagreement or otherwise express disagreement with that determination within one year and, as such, the decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

Thereafter, the Veteran submitted another claim for an increased rating for his service-connected foot disabilities on March 5, 2009, which is the current effective date for the assigned separate 20 percent disability ratings. There is no contention or evidence to suggest a factually ascertainable increase in either foot disability in the year preceding the claim for an increased rating. 

With respect to the assigned effective date, the Board notes that an April 2009 rating decision assigned an effective date of March 5, 2009, for the grant of 20 percent ratings for each foot, which is the date of the claim for the increased rating.

As noted above, the Veteran did file a claim for an increased rating for his bilateral foot disabilities in February 2002 and a November 2002 rating decision confirmed and continued the combined 10 percent rating for both feet.  The record indicates that he did not file a timely notice of disagreement or otherwise express disagreement with the November 2002 rating decision within one year and, as such, that decision is final.  38 U.S.C.A. § 7105.  Thus, the earliest effective date would be March 5, 2009, the date of his claim for an increase, as there is no lay or medical evidence to support a finding that there was a demonstrable increase in either foot disability within one year of his claim for an increased rating. 

Therefore, the sole potential basis for an earlier effective date for the Veteran's 20 percent disability ratings for his service-connected foot disabilities would be based on a finding of CUE in the November 2002 rating decision.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  There must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372   (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

There is a three-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  See Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).  At the time of the November 2002 rating decision, the Veteran failed to report for a VA examination.  However, the Veteran subsequently reported for a VA examination in June 2003.  The results of the examination were addressed in a July 2003 supplemental statement of the case (SSOC) that confirmed and continued the 10 percent rating for both feet.  

The Veteran contends that there was CUE in the prior November 2002 rating decision (and July 2003 SSOC readjudication) because the 10 percent rating was based on an incorrect diagnosis of status-post stress fracture of bilateral calcanei, which the Veteran advanced he never had.  The Veteran stated that the June 2003 VA examination report showed that he had worsening "chronic" plantar fasciitis, which, according to the Veteran, indicates a worsening of the bilateral foot disability.  The Veteran also states that the June 2003 examination report shows the same disability picture as the April 2009 VA examination report, which was the basis for a higher rating for the bilateral foot disability.  As such, the Veteran asserts generally that the November 2002 rating decision failed to account for favorable evidence of record, and that the outcome would have been different had the RO taken into consideration such evidence.  

The Board has considered the Veteran's arguments that the November 2002 VA examination report provided an incorrect diagnosis of status-post stress fracture of bilateral calcanei, which he contends that he never had.  As noted above, CUE allegations alleging duty to assist errors, whether due to the perceived inadequate expertise of the VA examiner or due to the perceived inadequacy of the examination, cannot constitute the basis for a CUE allegation.  See 38 C.F.R. 
§ 20.1403(d)(2).  A Federal Circuit decision held that a failure to give a Veteran a proper medical examination did not constitute a grave procedural error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  The deficiencies in the examination only leave an incomplete record rather than an incorrect one and are thus not CUE. Caffrey v. Brown, 6 Vet. App. 377 (1994).

Moreover, the Veteran's arguments that the June 2003 VA examination showed a worsening of his bilateral plantar fasciitis essentially amounts to a disagreement with the RO's weighing and evaluation of that evidence.  The Court has held that "simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 44; Luallen v. Brown, 8 Vet. App. 92, 96 (1995).

The RO applied the known facts to the law in effect at the time of the November 2002 rating decision.  In sum, an outcome determinative error has not been demonstrated; hence the Board cannot find CUE in the November 2002 rating decision that failed to assign separate 20 percent ratings for the Veteran's service-connected bilateral foot disabilities.  

In summary, there is nothing in the record to support that the RO did not apply the appropriate law or did not have the correct facts before it at the time of its November 2002 rating decision and, therefore, the Veteran's motion for revision of that decision must be denied.  In addition, as the Veteran filed his claim for an increased rating on March 5, 2009, there was no pending unadjudicated claim for an increased rating at that time, and there is no evidence demonstrating that an increased rating was first warranted at some discrete point in the year prior to March 5, 2009.  The preponderance of the evidence is otherwise against the assignment of an effective date prior to March 5, 2009, for the assignment of a 20 percent rating each for right and left foot disabilities.


ORDER

The appeal for CUE in a November 2002 rating decision is denied.

Entitlement to an effective date earlier than March 5, 2009, for the assignment of a 20 percent rating each for right and left foot disabilities, is denied.  


REMAND

Action ordered in the Board's September 2015 remand has not been completed with respect to the Veteran's claim for service connection for depression.  The evidence remains inadequate to properly address the matter on appeal, and this matter must be remanded, once again, for completion of the action previously sought, and for further adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

The Veteran contends that his depression started after his father passed away during service.  Alternatively, the Veteran asserts that his depression is secondary to service-connected right and left foot disabilities.

As noted in the previous remand, the Board found that the May 2009 VA examination report was not adequate to address the claim on either a direct or secondary basis.  

The Veteran underwent further VA examination in June 2016. The examiner opined that the Veteran's depression was not incurred in or caused by an in-service injury, event or illness.  The rationale provided was that his depression was due to financial stressors and limited family support.  Once again, the examiner did not address the Veteran's report of depression following the death of his father during active duty service or as secondary to his right and left foot disabilities.  Accordingly, further opinion is warranted.     

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file, to an appropriate examiner for a records review and request that he or she provide an opinion with respect to the etiology of the Veteran's depression, to include as secondary to service-connected right and left foot disabilities. 

The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 


The examiner should offer the following opinions:

(a) Is it as least as likely as not (i.e., probability of 50 percent or more) that the depression had its onset during active service or is otherwise related to service? 
(b) Is it as least as likely as not (50 percent or greater probability) that depression is caused by the service-connected right and left foot disabilities? 

(c) Is it as least as likely as not (50 percent or greater probability) that depression is aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected right and left foot disabilities? 

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A complete rationale must be given for all opinions and conclusions expressed. 

2.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


